Citation Nr: 1008029	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion, to include memory loss.  

2.  Entitlement to service connection for a chronic headache 
disability.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a right elbow 
disability.  

6.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  

In August 2005, the Veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ).  A copy of the transcript of 
that hearing is of record.  

In May 2006, the Board remanded the Veteran's appeal to the 
Appeals Management Center (AMC) in Washington, D.C. for 
further evidentiary development.  In October 2009, the AMC 
continued the denial of the Veteran's service connection 
claims.  Several days later in the following month, the AMC 
returned the Veteran's claims folder to the Board for further 
appellate review.  

The issues of entitlement to service connection for sinusitis 
and for right knee, right elbow, and back disabilities are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran participated in parachuting activities and 
combat service in Southwest Asia.  

2.  The multiple concussions that the Veteran purportedly 
sustained are consistent with his conceded parachuting 
activities and combat service.  

3.  Residuals of a concussion, to include memory loss, are 
associated with the conceded concussions that the Veteran 
sustained as a result of his parachuting activities and 
combat service.  

4.  Migraine headaches are associated with the conceded 
concussions that the Veteran sustained as a result of his 
parachuting activities and combat service.  


CONCLUSIONS OF LAW

1.  Residuals of a concussion, to include memory loss, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claims for service connection for residuals of a concussion 
(to include memory loss) and for a chronic headache 
disability, no further discussion of the VCAA is required 
with respect to these issues.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

In this regard, the Board acknowledges that, with the 
exception of the report of the enlistment examination, the 
remainder of the Veteran's service treatment records is not 
available.  All efforts to obtain additional service 
treatment records have been exhausted.  The Veteran has been 
notified of the unavailability of most of his service 
treatment records and of his opportunity to submit 
alternative sources.  See, e.g., April 2003 letter, May 2006 
Board Remand, and October 2009 supplemental statement of the 
case (SSOC).  In such circumstances, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The Veteran contends that he sustained multiple concussions 
as a result of having hit his head when he parachuted to the 
ground while on jump status "in the 82nd and Special 
Forces."  He denied ever losing consciousness as a result of 
any of those landings or ever seeking in-service treatment 
after any of those falls.  He notes that he first began to 
experience memory loss problems in the mid-1990s.  See, e.g., 
August 2005 hearing transcript (T.) at 13-15.  In addition, 
he maintains that he first began to experience headaches in 
the 1980s and that, upon seeking treatment, he was 
consistently prescribed Valium.  See, e.g., T. at 11.  

As previously discussed herein, the Veteran's service 
treatment records are not available-with the exception of 
the report of his enlistment examination.  Service personnel 
records, however, are available and document the Veteran's 
various primary military specialties, including as an 
infantryman for 6 years and 4 months and as a weapons 
specialist for 6 years and 9 months.  His appointed duties 
also included that of a jumpmaster.  Indeed, service 
personnel records confirm the Veteran's service in Southwest 
Asia for several months in 1991 and his receipt of the Master 
Parachutist Badge, the Combat Infantryman Badge, and the 
Expert Infantryman Badge.  Based on such documentation, the 
Board concedes the Veteran's in-service responsibilities as a 
parachutist as well as his in-service combat exposure.  

Under the law, VA is required to accept a combat veteran's 
statements as to injuries sustained in combat, so long as the 
statements are consistent with the circumstances, conditions, 
or hardships of the veteran's service and there no is clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  After a 
careful review of the claims folder, the Board finds that the 
Veteran's assertions that he sustained multiple concussions 
as a result of his parachutist's activities and combat 
service in Southwest Asia are consistent with the 
circumstances of his conceded parachuting and combat duty.  
Importantly, the claims folder contains no evidence refuting 
this assertion.  

Moreover, the Veteran reports experiencing pertinent 
symptomatology-including memory loss and headaches-since 
service.  See, e.g., T. at 11-15.  Of particular importance 
to the Board in this regard are the results of multiple VA 
neurological examinations conducted during the current 
appeal.  

In this regard, the Board acknowledges that, following a June 
2007 VA neurological examination, the examiner concluded that 
the Veteran did "not have any definable difficulty with his 
memory."  Rather, the examiner believed that some of the 
Veteran's complaints "are related to the normal activities 
of aging and others may be related to the medications that he 
is taking."  Further, although the examiner could not 
determine the etiology of the Veteran's intermittent 
headaches for certain, he believed that they were "most 
likely muscle contraction [related]."  

Subsequently, however, after an October 2008 VA examination, 
the examining neurologist expressed his opinion that "[i]t 
is reasonable to consider that the memory loss is secondary 
to his head injury from the past."  In particular, the 
examiner referenced the Veteran's past multiple concussions.  
Also, following a September 2009 VA examination, this same 
examiner reiterated his opinion regarding the etiology of the 
Veteran's memory loss.  Specifically, the examiner opined 
that the Veteran has "[m]emory loss secondary to multiple 
head injuries post 500 parachute jumps."  Further, the 
examiner stated that the Veteran's memory loss is "at least 
as likely as not (50/50 probability) caused by or a result of 
the head trauma [that] he sustained during parachute jumps."  
In support of this opinion, the examiner explained that there 
is no other rationale for the Veteran's memory loss-
including no family history of memory disorders as well as 
essentially normal laboratory tests.  

The Board notes that, at the October 2008 VA examination, the 
examiner also concluded that the Veteran has a dual headache 
diagnosis-including muscle tension in the neck as well as 
frontal headaches which involve some migraine 
characteristics.  The examiner did not express an opinion 
regarding the Veteran's frontal headaches with migraine 
characteristics.  

Subsequently, however, at the September 2009 VA examination, 
this examiner diagnosed the Veteran with migraine headaches.  
Further, the examiner opined that the Veteran's headaches 
"are at least as likely as not (50/50 probability) caused by 
or a result of the head trauma [that] he sustained during 
parachute jumps."  The examiner noted that there was no 
other rationale for the Veteran's headaches.  

As previously discussed herein, the Veteran's combat service, 
which included parachuting duties, is conceded, and the 
multiple concussions that he purportedly sustained are 
consistent with these conceded in-service responsibilities.  
Medical records reflect current diagnoses of residuals of 
concussions to include memory loss and of migraine headaches 
and provide medical opinions associating such disabilities 
with the conceded in-service concussions.  Consequently, 
service connection for residuals of a concussion, to include 
memory loss, and for migraine headaches is granted.  


ORDER

Service connection for residuals of a concussion, to include 
memory loss, is granted.  

Service connection for migraine headaches is granted.  


REMAND

Post-service medical records reflect diagnoses of recurrent 
sinusitis, chronic maxillary sinus disease, deviated septum, 
status post septoplasty and right maxillary antrostomy, 
status post tear of the right lateral meniscus including 
degenerative joint disease of the right knee, right lateral 
epicondylitis, tendonitis of the right elbow, 
spondylolisthesis of L5 on S1 with degeneration and spinal 
stenosis at that level and an old healed T12 compression 
fracture.  

In the May 2006 Remand, the Board asked that the Veteran be 
accorded pertinent VA examinations to determine the etiology 
of his sinus, right knee, right elbow, and back disabilities.  
At the June 2007 VA sinus examination, the examiner concluded 
that the Veteran's sinus problems are "less likely than not 
. . . [to be] etiologically related to his active duty 
service."  In support of this opinion, however, the examiner 
simply referenced the absence of "any service medical 
records relating to symptoms of nasal congestion or 
sinuses."  Moreover, the June 2007 and August 2009 VA 
orthopedic examiners failed to express an opinion regarding 
the etiology of the diagnosed right knee, right elbow, and 
back disabilities.  

As the Board's May 2006 Remand instructions were not complied 
with in full, further development of this issue is warranted.  
The Board sincerely regrets the delay in a final adjudication 
that will occur as a result of this remand.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Of particular significance to the Board in this matter is the 
fact that, as previously discussed herein, service personnel 
records confirm the Veteran's in-service responsibilities as 
a parachutist as well as his in-service combat exposure.  His 
purported concussions are consistent with his conceded 
parachuting activities and combat service.  See 38 U.S.C.A. § 
1154(b) (West 2002) & 38 C.F.R. § 3.304(d) (2009).  
Accordingly, on remand, the Veteran should be accorded 
pertinent VA examinations in which the examiners are asked to 
opine as to whether any diagnosed disabilities are consistent 
with the Veteran's conceded concussions.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine nature, extent, 
and etiology of any chronic sinusitis that 
he may have.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the evaluation report.  

With regard to any chronic sinusitis 
diagnosed on examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
any such disorder is consistent with the 
conceded concussions that the Veteran 
sustained as a result of his parachuting 
duties during active service.  Complete 
rationale should be provided for all 
opinions expressed.  

2.  Also, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any right 
knee, right elbow, and back disability 
that he may have.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the evaluation report.  

With regard to any right knee, right 
elbow, and back disability diagnosed on 
examination, the examiner should render an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any such 
disorder(s) is(are) consistent with the 
conceded concussions that the Veteran 
sustained as a result of his parachuting 
duties during active service.  Complete 
rationale should be provided for all 
opinions expressed.  

3.  Following completion of the above, the 
issues of entitlement to service 
connection for sinusitis and for right 
knee, right elbow, and back disabilities 
should be adjudicated.  If the decisions 
remain adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


